Citation Nr: 1130831	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for low energy and fatigue, claimed as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

7.  Entitlement to a disability evaluation greater than 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The December 2009 rating decision denied service connection for PTSD and erectile dysfunction.  The April 2010 rating decision denied service connection for hypertension, low energy and fatigue, peripheral neuropathy of the upper extremities, and bilateral carpal tunnel syndrome.  It also denied an increased evaluation for diabetes mellitus.  

The Board has rephrased the Veteran's PTSD claim as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

In his January 2010 substantive appeal, the Veteran stated that he wished to have a hearing before a member of the Board at his local RO.  In December 2010, the Veteran submitted a letter stating that he still wished to testify at a hearing.  The Veteran was not scheduled for a hearing before his case was submitted to the Board.  In August 2011, the Veteran's representative stated that the Veteran was contacted to clarify whether he still wished to have a hearing, and he stated that he wanted to testify at his local RO via either a Travel Board or video conference hearing at the earliest possible date.  Therefore, a remand is necessary so the Veteran may testify at either a video conference or Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700(a), 20.703, 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for either a video conference or Travel Board hearing, whichever can be accomplished sooner.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  Associate a copy of the notification letter with his claims file.  If he elects to withdraw his hearing request or fails to report for his hearing, document this in his claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


